                 Case 2:21-cv-00752-RSM Document 33 Filed 08/26/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                        SEATTLE DIVISION
 9   DERECK CASE, individually, and as                   Case No. 2:21-cv-00752-RSM
     representative of a Class of Participants and
10                                                       ORDER GRANTING STIPULATED
     Beneficiaries of the Generac Power Systems,
     Inc. Employees 401(k) Savings Plan,                 MOTION FOR EXTENSION OF TIME
11

12                   Plaintiffs,

13          v.

14   GENERAC POWER SYSTEMS, INC., and
     THE BOARD OF DIRECTORS OF
15   GENERAC POWER SYSTEMS, INC., and
16   JOHN DOES 1-30,

17                   Defendants.

18

19          Plaintiff Dereck Case, individually, and as representative of a Class of Participants and
20   Beneficiaries of the Generac Power Systems, Inc. Employees 401(k) Savings Plan (“Plaintiff”)
21   and Defendants Generac Power Systems, Inc. and The Board of Directors of Generac Power
22   Systems, Inc. (“Defendants”) have filed a Stipulated Motion for Extension of Time requesting a
23   14-day extension of time for Defendants to answer, present defenses, or otherwise respond to
24   Plaintiff’s Complaint until September 14, 2021.
25

26

      ORDER GRANTING STIPULATED MOTION                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR EXTENSION                                           1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 1                                                     Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
              Case 2:21-cv-00752-RSM Document 33 Filed 08/26/21 Page 2 of 4



 1          IT IS HEREBY ORDERED that Defendants are allowed an additional fourteen (14) days,
 2   to and including September 14, 2021, as the deadline to file their answer, present defenses, or
 3   otherwise respond to Plaintiff’s Complaint.
 4

 5         DATED this 26th day of August, 2021.
 6

 7

 8                                                 A
                                                   RICARDO S. MARTINEZ
 9                                                 CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13   Presented By:

14   OGLETREE, DEAKINS, NASH, SMOAK
     & STEWART, P.C.
15
     By: /s/ Russell S. Buhite
16      Russell S. Buhite, WSBA #41257
        1201 Third Avenue, Suite 5150
17      Seattle, WA 98101
18      Telephone: (206) 693-7052
        Facsimile: (206) 693-7058
19      Email: russell.buhite@ogletree.com

20   MORGAN, LEWIS & BOCKIUS LLP
21   By: /s/ Deborah S. Davidson
        Deborah S. Davidson, IL Bar #6255813
22
        (admitted pro hac vice)
23      110 North Wacker Drive
        Chicago, IL 60606-1511
24      Telephone: (312) 324-1000
        Facsimile: (312) 324-1001
25      Email: deborah.davidson@morganlewis.com
26


      ORDER GRANTING STIPULATED MOTION               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR EXTENSION                                         1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 2                                                   Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
             Case 2:21-cv-00752-RSM Document 33 Filed 08/26/21 Page 3 of 4



 1   MORGAN, LEWIS & BOCKIUS LLP
 2   By: /s/ Jeremy P. Blumenfeld
        Jeremy P. Blumenfeld, PA Bar # 85955
 3
        (admitted pro hac vice)
 4   By: /s/ Jared R. Killeen
        Jared R. Killeen, NY Bar # 5333026
 5      (admitted pro hac vice)
        1701 Market Street
 6      Philadelphia, PA 19103-2921
        Telephone: (215) 963-5000
 7
        Facsimile: (215) 963-5001
 8      Email: jeremy.blumenfeld@morganlewis.com
                  jared.killeen@morganlewis.com
 9
     By: /s/ Stephanie R. Reiss
10      Stephanie R. Reiss, PA Bar #88316
11      (admitted pro hac vice)
        32nd Floor, One Oxford Centre
12      Pittsburgh, PA 15219
        Telephone: (412) 560-3300
13      Facsimile: (412) 560-7001
        Email: stephanie.reiss@morganlewis.com
14

15   Counsel for Defendants Generac Power Systems, Inc., and
     The Board of Directors of Generac Power Systems, Inc.
16

17
     Approved as to Form; Presentation Waived
18

19   KELLER ROHRBACK L.L.P.

20   By /s/ Erin M. Riley
       Erin M. Riley, WSBA #30401
21     1201 Third Avenue, Suite 3200
       Seattle, WA 98101
22
       Telephone: (206) 623-1900
23     Facsimile: (206) 623-3384
       Email: eriley@kellerrohrback.com
24

25

26


      ORDER GRANTING STIPULATED MOTION           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR EXTENSION                                     1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 3                                               Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
              Case 2:21-cv-00752-RSM Document 33 Filed 08/26/21 Page 4 of 4



 1   By: /s/ Jeffrey Lewis
        Jeffrey Lewis, CA Bar #66587
 2      (admitted pro hac vice)
 3      180 Grand Avenue, Suite 1380
        Oakland, CA 94612
 4      Telephone: (510) 463-3900
        Facsimile: (510) 463-3901
 5      Email: jlewis@kellerrohrback.com
 6
     WALCHESKE & LUZI, LLC
 7

 8   By: /s/ James A. Walcheske
     By: /s/ Scott S. Luzi
 9   By: /s/ Paul M. Secunda
        James A. Walcheske, WI Bar #1065635
10      (admitted pro hac vice)
        Scott S. Luzi, WI Bar #1067405
11
        (admitted pro hac vice)
12      Paul M. Secunda, WI Bar #1074127
        (admitted pro hac vice)
13      235 North Executive Drive, Suite 240
        Brookfield, WI 53005
14      Telephone: (262) 780-1953
        Facsimile: (262) 565-6469
15
        Email: jwalcheske@walcheskeluzi.com
16                 sluzi@walcheskeluzi.com
                   psecunda@walcheskeluzi.com
17

18   Counsel for Plaintiff Dereck Case, individually, and as representative of
     a Class of Participants and Beneficiaries of the Generac Power Systems,
19   Inc. Employees 401(k) Savings Plan
20

21

22

23

24

25

26


      ORDER GRANTING STIPULATED MOTION              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR EXTENSION                                        1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      OF TIME - 4                                                  Phone: 206-693-7052 | Fax: 206-693-7058
      Case No. 2:21-cv-00752-RSM
